MILLIKEN, Judge.
The Workmen’s Compensation Board awarded Estill Muncy, a fifty-five-year-old telephone lineman of the appellee, Peoples Rural Telephone Company Cooperative, Inc., compensation benefits on the basis of 30% disability to his body as a whole for a fracture of his left tibia about three inches above the ankle. Muncy contends on this appeal, from a judgment affirming the award, that he is totally and permanently disabled.
The gist of the medical testimony is that Muncy may not at present be able to climb poles, but that he can do other work such as clearing brush along the lines of his employer, that he was able to dig holes and to *410furnish materials and supplies to other linemen, and such work was offered to him at his same pay, and the offer was refused. Although the fracture of his leg healed with good alignment, Muncy chose to retire and accept his pension benefits. In such circumstances we conclude that the Board was correct in deciding that Muncy is not permanently and totally disabled within the meaning of the Workmen’s Compensation Act.
The judgment is affirmed.
All concur.